


116 S4160 IS: To enable certain hospitals that were participating in or applied for the drug discount program under section 340B of the Public Health Service Act prior to the COVID–19 public health emergency to temporarily maintain eligibility for such program, and for other purposes.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4160
IN THE SENATE OF THE UNITED STATES

July 2, 2020
Mr. Thune (for himself, Ms. Stabenow, Mr. Portman, Ms. Baldwin, Mrs. Capito, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To enable certain hospitals that were participating in or applied for the drug discount program under section 340B of the Public Health Service Act prior to the COVID–19 public health emergency to temporarily maintain eligibility for such program, and for other purposes.


1.Eligibility exception for the drug discount program due to the COVID–19 public health emergency
(a)In generalNotwithstanding any other provision of law, a hospital described in subsection (b) that, for an applicable calendar quarter, otherwise meets the requirements for being a covered entity under subparagraph (L), (M), or (O) of section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) but that, for such calendar quarter, does not meet the applicable requirement for the disproportionate share adjustment percentage described in subsection (c), shall be deemed a covered entity under such respective subparagraph for such applicable calendar quarter. (b)HospitalsA hospital described in this subsection is—
(1)an entity that, on the day before the first day of the COVID–19 public health emergency, was a covered entity described in subparagraph (L), (M), or (O) of subsection (a)(4) of section 340B of the Public Health Service Act participating in the drug discount program under such section; or  (2)an entity that—
(A)prior to the COVID–19 public health emergency, submitted an application for participation in such program as a covered entity described in subparagraph (L), (M), or (O) of section 340B(a)(4) of the Public Health Service Act; (B)prior to or during such emergency, was approved for such participation; and 
(C)during such emergency, began participating in such program.  (c)Applicable requirement for disproportionate share adjustment percentageThe applicable requirement for the disproportionate share adjustment percentage described in this subsection is—
(1)in the case of a hospital described in subsection (a) that otherwise meets the requirements under subparagraph (L) or (M) of section 340B(a)(4) of the Public Health Service Act, the requirement under subparagraph (L)(ii) of such section; and (2)in the case of a hospital described in subsection (a) that otherwise meets the requirements under subparagraph (O) of such section 340B(a)(4), the requirement with respect to the disproportionate share adjustment percentage described in such subparagraph (O).
(d)DefinitionsIn this section: (1)Applicable calendar quarterThe term applicable calendar quarter means a calendar quarter for which eligibility for the drug discount program under section 340B of the Public Health Service Act (42 U.S.C. 256b) is based on a cost reporting period for which the COVID–19 public health emergency is in effect for all or part of such cost reporting period.
(2)Covered entityThe term covered entity has the meaning given such term in section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)). (3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.

